Citation Nr: 1818522	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-17 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.

2.  Entitlement to service connection for a nerve disorder of the bilateral lower extremities, including as secondary to a low back disorder.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected status post injury, right wrist (hereafter "right wrist disability").  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from December 1998 to July 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran appeared and testified at a Board video-conference hearing held at the RO before the undersigned Veterans Law Judge in May 2017.  A transcript of this hearing is associated with the claims file.  

The issues of entitlement to service connection for a low back disorder and to a nerve disorder of the bilateral lower extremities as secondary to a low back disorder, as well as an increased disability rating for the Veteran's service-connected right wrist disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for a lumbar spine disorder (low back pain, L-4) in a December 2001 rating decision, notice of which was sent in February 2002.  The Veteran did not appeal that decision, and it is final.

2.  Some of the new evidence submitted subsequent since February 2002 in support of the Veteran's claim for service connection for low back disorder is material.
CONCLUSIONS OF LAW

1.  The December 2001 RO rating decision that denied service connection for a low back disorder is final.  38 U.S.C. § 7105(b), (c) (2012); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2017).

2.  New and material evidence has been received, and the Veteran's claim for service connection for a low back disorder is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen a previously denied claim for service connection for a low back disorder.

The RO previously denied service connection for a low back disorder (characterized as "low back pain, L4") in a rating decision dated in December 2001.  The Veteran was notified of the denial in February 2002.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c).  The Veteran did not at any time indicate disagreement with this rating decision.  Therefore, it is final.  38 U.S.C. § 7105.

Furthermore, the Board notes that no exception has been met that would affect the finality of the above decision.  No new and material evidence was received within one year of a prior adjudication, and no new relevant service treatment records have been received that would have been in existence and available at the time of the prior adjudications.  See 38 C.F.R. § 3.156 (b) and (c).  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final decision is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Furthermore, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

In the December 2001 rating decision, the RO denied service connection for a low back disorder because there was no medical evidence of any current chronic disability that had been medically associated with any injury or disease in service.  The RO found that the Veteran's current records showed only a subjective history of disability without supporting medical evidence and only complaints of pain.  However, pain, in and of itself, is not a diagnosis and, therefore, not a disability under the law or subject to service connection.  Consequently, the RO denied service connection for a low back disorder since this condition was neither shown as occurred in nor caused by the Veteran's active military service.  This decision was based upon the Veteran's service treatment records, the report of a January 2001 VA examination, and VA treatment records from October 2001.

Consequently, in order to be material, new evidence must relate to the previously unestablished facts of a current disability or a nexus relationship with service.  After reviewing the evidence, the Board finds that there is evidence to establish that the Veteran has a current low back disorder, which element was previously not established.  Thus, pursuant to Shade, new and material evidence has been received to reopen the Veteran's claim.

At his hearing in May 2017, when asked by the undersigned Veterans Law Judge about what they considered to be new and material evidence and whether the Veteran has a current diagnosis of a low back disorder, the Veteran and his attorney both stated that he does have a current diagnosis of a low back disorder because he has had two surgeries on his low back since service.  The Veteran testified that the reason for the first surgery in 2002 was a microdiscectomy because he had an eight millimeter extrusion of the vertebral disc putting pressure on his S1 nerve root causing nerve damage to his left leg.  He had another surgery in 2008 or 2009, which was a fusion of the L5-S1.  He also admitted that he had a work-related injury to his back in 2005 after he slipped and fell while on a delivery job.  His treatment was with a private physician in San Diego.  In addition, the Veteran testified that he had received chiropractic treatment with non-VA providers for low back pain since the reported in-service injury, but those treatment records also have not been provided to VA.  The Veteran has not submitted any of these treatment records to support of his claim.  

New VA treatment records received since the prior decision consist of treatment notes from August 2002 through February 2016.  These records show the Veteran had no complaints related to his back until September 2004 at which time his primary care physician noted under "PMHx" that the Veteran had had surgery in December 2003 under Worker's Compensation for a "broken back" and that the Veteran reported he "broke his back at work changing a tire."  An April 2005 Primary Care notes a history of chronic low back pain since August 2003 (work-related injury - Workman's Compensation case) status post December 2003 L5-S1 discectomy surgery, and a surgery history of December 2003 back surgery under WC for "broken back."  In a May 2007 Primary Care note, it was noted that the Veteran had severe back pain at the L4-L5 and down into his legs and that he was scheduled for back surgery later that month.  An October 2007 follow up note from after the surgery noted the Veteran's report that he was still dealing with low back pain after the surgery but he had regained felling in his left leg.  A January 2008 note shows the Veteran's report that he had been on disability since October 2006 for a back injury but planned to return to work in two weeks as a delivery driver.  A July 2008 treatment note shows the Veteran's has a history of having chronic low back pain following an injury in 2003 (was hit by a car while he was changing a tire on his car); status post surgery L5-S1 in 2003 by private physician (some improvement after surgery); re-injured back in 2005 after he slipped and fell while delivering pizza; status post fusion L5-S1 on May 2007 by private physician.  The assessment was merely chronic low back pain following injury in 2003, status post surgery of L5-S1 in 2003 by private physician with some improvement after surgery; re-injured in 2005, status post fusion of L5-S1 in May 2007 by private physician.  

As these medical records do show a definitive diagnosis for the Veteran's low back disorder, the Board finds that they do demonstrate that the Veteran has a current chronic low back disability manifested by chronic low back pain following injury in 2003 status post surgery on the L5-S1 in 2003 by private physician, with re-injury in 2005, status post fusion of the L5-S1 in May 2007 by private physician based upon the VA physician's impression in the July 2008 treatment note.  Hence, the Board finds that such new evidence is material to establish the presence of a current disability, which element was previously unestablished.  

Accordingly, the Board finds that the evidence received subsequent to February 2002 is new and material and serves to reopen the claim for service connection for a low back disorder.  However, the Board cannot, at this point, adjudicate the reopened claim as the AOJ must adjudicate the claim on the merits in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  This action is detailed in the REMAND below.

ORDER

New and material evidence having been presented, the Veteran's claim for service connection for a low back disorder is reopened and, to that extent only, the appeal is granted


REMAND

The Board finds that remand of the Veteran's claims for service connection for a low back disorder and a nerve disorder of the bilateral lower extremities secondary to a low back disorder, as well as for a higher disability rating for his service-connected right wrist disability, is warranted for additional development and adjudication to ensure that all due process requirements are met.

The RO denied reopening of the Veteran's claim for service connection for a low back disorder based upon the finality of a prior decision, and the Board has determined that new and material evidence sufficient to reopen and review that claim has been submitted.  Therefore, to avoid any prejudice to the Veteran, a remand for AOJ consideration of the merits of this matter, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384, 394   (1993).  

Furthermore, the Board finds that remand of the issue of service connection for a nerve disorder of the bilateral lower extremities as secondary to a low back disorder is warranted because it is inextricably intertwined with the claim for service connection for a low back disorder since this claim.

As  to the claim for an increased disability rating for the Veteran's right wrist disability, the Board finds that additional documentary development is warranted.  In the December 2015 Primary Care note in which the Veteran established care at the VA Medical Center in Sacramento, California, it indicates that the Veteran was being treated by a private physician for his service-connected right wrist disability.  These private treatment records need to be obtained and associated with the Veteran's claims file.
 
Furthermore, at the December 2017 Board hearing, it appears that the Veteran testified that his service-connected right wrist disability has been getting worse reporting that he had surgery not long ago and was told he had severe arthritis in the wrist now due to the prior injury.  The last VA examination was conducted in December 2013 with an additional telephone examination conducted in March 2014 with regard to flare-ups.  

The Board notes that the claims file contains VA treatment records from December 2015 to April 2016 showing the Veteran developed a ganglion cyst in his right wrist and underwent surgery to excise it in April 2016.  These records show the Veteran had X-rays and a magnetic resonance imaging (MRI) study conducted of his right wrist that showed he now has mild degenerative joint disease in his right wrist, which it appears the orthopedic surgeon relates to the Veteran's history of right wrist injury and surgery in service.  See February 2016 Orthopedic Surgery note. 

The Board notes that the Veteran sought a temporary total disability rating for convalescence after his surgery, which claim was denied by the RO in a June 2016 rating decision.  The Veteran did not appeal that decision and it is final.  Therefore, such a rating is not for consideration at this time.  However, the new findings with regards to degenerative joint disease of the right wrist are relevant to his claim for an increased disability rating.  Thus, based on this new evidence and the Veteran's testimony, the Board finds that remand is warranted for a new examination. 

Moreover, the Board notes that the Veteran's right wrist disability is evaluated as 10 percent disabling, which appears to be the highest disability rating available without  a finding of ankylosis of the wrist, replacement of the wrist with prosthesis, or amputation (loss of use) of the hand.  However, the Veteran does complain of pain radiating from the wrist up the forearm into the elbow, and consideration should be given to whether he has impairment of supination and pronation (Diagnostic Code 5213) and impairment of the radius and/or the ulna (Diagnostic Codes 5210 through 5212).  


Accordingly, the case is REMANDED for the following action:

1.  Please attempt to obtain all outstanding private treatment records for the service-connected right wrist disability as well as his low back and lower extremity disabilities.  Contact the Veteran and ask him to provide a release form for all private providers who have treated him.  If the Veteran does so, then all identified records should be obtained if available.  All efforts to obtain such records should be documented in the claims file.

2.  Obtain the Veteran's outstanding VA treatment records, including records from the VA Medical Center in Sacramento, California, since December 2015.  

3.  After the above development in #1 and #2 has been accomplished, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected right wrist disability.  Please describe all functional impairment related to the service-connected wrist disability in detail, including any impairment of supination and pronation and/or impairment of the radius and/or the ulna.  The Veteran's claims file should be made available to and reviewed by the VA examiner. All necessary tests and/or studies should be conducted to ascertain the current severity of the service-connected right wrist disability.  The examiner should provide a complete explanation for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, readjudicate the Veteran's claims, to include readjudication of service connection for a low back disability on the merits.  If such action does not resolve any matter, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


